Citation Nr: 1141250	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-06 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability with neurological manifestations of the right and left lower extremities, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a lumbar spine disability with neurological manifestations of the right and left lower extremities.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to adjudication of the claim.  

In a May 2006 decision, the Board granted the Veteran an increased rating for his lumbar spine disability with neurological manifestations of the right and left lower extremities, assigning a higher 40 percent rating for the period prior to September 23, 2002, and a 60 percent rating thereafter.  In June 2006, the RO issued a rating decision that implemented that rating.  Initially, the Board notes that because the Veteran has not filed a Motion for Reconsideration of the May 2006 Board decision, and has not appealed the decision, the May 2006 Board decision is final.   See 38 C.F.R. § 20.1100, 20.1105.  In that regard, the Board finds that the Veteran clearly intended his May 2007 statement to be in disagreement with the June 2006 implementing rating decision, rather than a Motion for Reconsideration of the May 2006 Board decision.  38 C.F.R. § 20.1001.  Thus, the appeal period in this case begins subsequent to the May 2006 Board decision that granted an increased rating for the Veteran's claim.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The Veteran last underwent a VA orthopedic examination in December 2004.  The Veteran has since stated that his back pain has significantly progressed so that now he can no longer work. The Veteran's last VA examination is remote.  In addition, he has provided evidence that his disability may have worsened since the date of the latest examination.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is in order. 

Also, the Veteran has submitted VA treatment records dated from 2005 to 2011.  However, on remand, in order to assist the Veteran in adjudication of his claim, a search for further records should be made. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to all of his claim.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the appropriate VA facilities dated from November 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the requested development is completed, schedule the Veteran for an examination to determine the nature and severity of his lumbar spine disability and any associated neurological impairment.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically provide the following: 

a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees, and state whether there is any favorable or unfavorable ankylosis of the spine. 

b)  Determine whether the back disability results in weakened movement, excess fatigability, or incoordination.  If feasible, provide the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly over a period of time.  That determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

c)  State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, state the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

d)  Identify any associated neurological disabilities associated with the service-connected back disability.  The severity of each neurological sign and symptom should be reported.  The examiner should conduct any appropriate neurological testing needed to provide this information.  If a separate neurological examination is needed one should be scheduled.  Provide an opinion as to whether any neurological symptomatology equates to mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve, and specify of which lower extremity.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected. 

e)  Provide an opinion, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, whether it is at least as likely as not (50 percent or greater probability) that his service-connected back disability with neurological manifestations of the right and left lower extremities renders him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



